Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant's preliminary amendments filed on 06/21/18 have been entered.

Claim Interpretation
Examiner acknowledges applicant’s special definition for the claim term “bistable” in specification [0023] lines 1-2 (“As used herein, the term "bistable" is defined as a component that is stable in two different states.”).

Claim Objections
Claim 18 is objected to because of the following informalities: in line 3, the phrase “portion the wellbore” appears to be missing a word; it is suggested to insert the word -- of -- after “portion” to improve clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binkley US2796134.
Regarding independent claim 11, Binkley discloses, in Figures 3-4,
A method (Fig. 3-4; apparatus and method for preventing unstable lost circulation in drilling operations) comprising: drilling a wellbore through a layer of an unstable formation (underreamed zone 41 with an unstable lost circulation zone 42): underreaming a section of the wellbore at the layer of the unstable formation; positioning a bistable structure (expandable tubular member 91) in a collapsed state (Fig. 3) at a depth of the underreamed section of the wellbore: expanding the bistable structure to an expanded state (Fig. 4), wherein the bistable structure is in contact with the underreamed section of the wellbore upon expansion of the bistable structure: and drilling downhole from the layer of the unstable formation (Binkley; Fig. 3-4; drilled wellbore 40 that extends below/deeper than the underreamed zone 41).

Regarding claim 17, Binkley discloses wherein positioning the bistable structure in the collapsed state at the depth of the underreamed section of the wellbore is accomplished using a wireline (Fig. 3; wireline 90).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 9-11, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley US2796134 in view of Hart et al. US8776876.
Regarding independent claim 1, Binkley discloses, in Figure 1,
A method (Fig. 1; apparatus and method for preventing unstable lost circulation in drilling operations) to provide support within a wellbore, comprising:
underreaming a section of the wellbore at a depth spanning a layer of an unstable formation (underreamed zone 41 with an unstable lost circulation zone 42);
actuating an expandable packer (elastic member 20).
Binkley does not disclose deploying a bistable structure within the wellbore at the depth of the layer of the unstable formation; actuating the expandable packer within the bistable structure to expand the bistable structure in a radially outward direction from a longitudinal axis of the bistable structure, wherein the bistable structure is in contact with walls of the underreamed section of the wellbore upon expanding in the radially outward direction.
Hart teaches, in Figures 4A, 5A-5B, 14, and 16, a bistable mesh tubular 24/82 with an elastomeric external seal 84 and an elastomeric internal seal 84 that is expanded across a formation by an inflatable packer element 25 for the purpose of providing stabilizing radial forces to help stabilize the formation as well as reducing the rate of fluid loss (reducing the severity of lost circulation) from the wellbore into the formations (Hart; Fig. 4A, 5A-5B, 14, and 16; col. 8:55-67 to col. 9:1-3 stabilize the formation and reduce fluid loss rate; col. 9:30-33 hoop stress).


Regarding claim 4, modified Binkley teaches the invention substantially as claimed as described above, and wherein actuating the expandable packer comprises actuating a hydraulic pump to expand the expandable packer within the bistable structure (Binkley; col. 2:32 “pumping”).

Regarding claim 5, modified Binkley teaches the invention substantially as claimed as described above, and wherein the bistable structure comprises a sealing layer as an outer surface of the bistable structure, and, upon expansion of the bistable structure, the sealing layer is in contact with the walls of the underreamed section of the wellbore (Hart; Fig. 14 and 16; elastomeric external seal 84 around bistable mesh tubular 24/82).

Regarding claims 6 and 14-15, modified Binkley teaches the invention substantially as claimed as described above, and wherein the sealing layer comprises a mesh material or an elastomeric material that is compatible with wellbore fluids (Hart; Fig. 14 and 16; elastomeric external seal 84 around bistable mesh tubular 24/82; elastomeric material is compatible with wellbore fluids); and


Regarding claim 9, modified Binkley teaches the invention substantially as claimed as described above, but does not teach wherein the bistable structure comprises at least two independent sections, and a combined length of the at least two independent sections is substantially equal to a length of the underreamed section of the wellbore.
Hart teaches that it may be desirable to have a bistable structure assembly with different cell designs that yield different expansion rates so that the use of different types of cells can improve compliance of the bistable structure assembly when the deployment force is not uniform along the length of the bistable structure assembly (Hart; col. 17:63-67 to col. 18:1-18).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method/apparatus as taught by modified Binkley to have two separate bistable structures with different cell designs/patterns while still spanning the entire length of the interested zone to be treated as taught by Hart for the purpose of improving compliance of the bistable structure assembly when the deployment force is not uniform along the length of the bistable structure assembly (Hart; col. 17:63-67 to col. 18:1-18).

Regarding claim 10, modified Binkley teaches the invention substantially as claimed as described above, and wherein underreaming the section of the wellbore comprises cutting into a wall of the wellbore to expand a diameter of the wellbore by an amount (Binkley; Fig. 1). 
Modified Binkley does not specifically teach the amount being equal to two times a thickness of a wall of the bistable structure.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method/apparatus as taught by modified Binkley to select the underreaming diameter to be equal to two times the wall thickness the bistable structure as taught by Binkley so that the final diameter of the stabilized underreamed section is flush with the rest of the wellbore diameter along the wellbore length and is a drill bit gauge hole diameter/size for the purpose of resuming drilling operations without encountering issues with the unstable lost circulation zone (Binkley; col. 3:46-49) and so that the wellbore is relatively smooth to prevent the workstring from getting stuck at wellbore ledges/shoulders formed at wellbore sections with different diameters.

Regarding independent claim 11, modified Binkley teaches the invention substantially as claimed as described above in reference to independent claim 1, and
A method (Binkley; Fig. 1; apparatus and method for preventing unstable lost circulation in drilling operations) comprising: drilling a wellbore through a layer of an unstable formation: underreaming a section of the wellbore at the layer of the unstable formation; positioning a bistable structure (Hart; bistable mesh tubular 24/82 with an elastomeric external seal 84 and an elastomeric internal seal 84) in a collapsed state at a depth of the underreamed section of the wellbore: expanding the bistable structure to an expanded state, wherein the bistable structure is in contact with the underreamed section of the wellbore upon expansion of the bistable 

Regarding claim 13, modified Binkley teaches the invention substantially as claimed as described above, and wherein expanding the bistable structure to the expanded state comprises actuating an expandable packer (Binkley; elastic member 20) positioned within the bistable structure.

Regarding independent claim 18, modified Binkley teaches the invention substantially as claimed as described above in reference to independent claims 1 and 11, and
A system (Binkley; Fig. 1; system and apparatus and method for preventing unstable lost circulation in drilling operations) to support an unstable formation in a wellbore, comprising: a bistable structure (Hart; bistable mesh tubular 24/82 with an elastomeric external seal 84 and an elastomeric internal seal 84), wherein the bistable structure is configured to expand within an underreamed portion the wellbore from a collapsed state to an expanded state, and the bistable structure is stable in both the collapsed state and the expanded state; and a sealing layer (Hart; Fig. 14 and 16; elastomeric external seal 84 around bistable mesh tubular 24/82 is configured to prevent/block hole-collapse) positioned around the bistable structure, the sealing layer configured to prevent debris from the unstable formation from entering the wellbore.

Regarding claim 19, modified Binkley teaches the invention substantially as claimed as described above, but does not specifically teach wherein the sealing layer comprises a mesh that prevents passage of solids from the unstable formation into the wellbore.
Hart teaches, in Figures 14 and 16, a combination of a bistable mesh tubular 82 with an elastomeric external seal 84 that is expanded across a formation for the purpose of providing 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the sealing layer as taught by modified Binkley to include a bistable mesh tubular 82 as taught by Hart for the purpose of providing zonal isolation/sealing/blocking and wellbore stabilization (Hart; 14 and 16; col. 8:55-67 to col. 9:1-3 stabilize the formation and reduce fluid loss rate; col. 9:30-33 hoop stress). Doing so would yield an internal layer of the bistable mesh tubular 82 that is surrounded by a redundant/backup/second external layer of the bistable mesh tubular 82 and finally wrapped by the elastomeric external seal 84. The second/external layer of the bistable mesh tubular 82 provides additional reinforcement for the internal layer of the bistable mesh tubular 82.

Regarding claim 20, modified Binkley teaches the invention substantially as claimed as described above, and wherein the sealing layer comprises an elastomeric material that prevents contact between wellbore fluids and the unstable formation (Hart; Fig. 14 and 16; elastomeric external seal 84 around bistable mesh tubular 24/82 is configured to prevent/block contact between wellbore fluids and the unstable formation).

Claim(s) 2-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley US2796134 in view of Hart et al. US8776876 as applied to claim 1 above, and further in view of Zhou US9470059.
Regarding claim 2, modified Binkley teaches the invention substantially as claimed as described above, but does not specifically teach wherein underreaming the section of the wellbore is performed by an underreamer while a downhole portion of the wellbore is drilled by a drill bit.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method/apparatus as taught by modified Binkley to include the step of using an underreamer and a drill bit as taught by Zhou for the purpose of drilling a desired gauge hole with the drill bit and for underreaming an unstable zone for subsequent remediation operations (Zhou; Fig. 2; col. 3:8-9 underreaming lost circulation zone; col. 4:36-38 drill bit for forming primary wellbore 10).

Regarding claim 3, modified Binkley teaches the invention substantially as claimed as described above, and drilling the wellbore to a location downhole from the depth of the layer of the unstable formation (Binkley; Fig. 1; drilled wellbore 40 that extends below/deeper than the underreamed zone 41).
Modified Binkley does not specifically teach drilling the wellbore with a drill bit to the location downhole from the depth of the layer of the unstable formation; and replacing the drill bit with an underreamer to underream the section of the wellbore spanning the depth of the layer of the unstable formation.
Zhou teaches, in Figure 2, using an underreamer assembly 34 and using a drill bit 38 for forming a primary wellbore 10 that extends below an underreamed section 14 (Zhou; Fig. 2; col. 3:8-9 underreaming lost circulation zone; col. 4:36-38 drill bit for forming primary wellbore 10).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method/apparatus as taught by modified Binkley to include the step of replacing (to replace means to “take the place of” which includes repositioning a workstring so that a different component is at the depth of the previous component without requiring uninstalling a bit from the workstring and installilng an underreamer at the bit’s position 

Regarding claim 7, modified Binkley teaches the invention substantially as claimed as described above, and expansion of the bistable structure within the underreamed section of the wellbore (Hart; Fig. 4A, 5A-5B, 14, and 16; col. 8:55-67 to col. 9:1-3 stabilize the formation and reduce fluid loss rate; col. 9:30-33 hoop stress), but does not specifically teach comprising drilling the wellbore downhole from the bistable structure upon expansion of the bistable structure within the underreamed section of the wellbore.
Zhou teaches forming a seal at a lost circulation zone and then continuing drilling past the lost circulation zone (Zhou; col. 3:1-4).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by modified Binkley to include the step of drilling beyond the underreamed section upon isolating the underreamed section as taught by Zhou for the purpose of reaching the desired formation/production zone/layer.

Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley US2796134 in view of Hart et al. US8776876 as applied to claims 1 and 11 above, and further in view of Reistle US2368424.
Regarding claims 8 and 12, modified Binkley teaches the invention substantially as claimed as described above, but does not specifically teach underreaming a second section of the wellbore at a second depth spanning a second layer of the unstable formation, deploying a second bistable structure within the wellbore at the second depth: and actuating a second expandable packer within the second bistable structure to expand the second bistable structure 
underreaming a second section of the wellbore at a second layer of the unstable formation; positioning a second bistable structure in the collapsed state at a second depth of the second underreamed section of the wellbore; and expanding the second bistable structure to the expanded state, wherein the second bistable structure is in contact with the second underreamed section of the wellbore upon expansion of the second bistable structure.
Reistle teaches, in Figures 1-2, that multiple underreaming zones of interest 7 and 8 may exist in a well and that each underreaming zones of interest 7 and 8 can be treated individually by performing operational steps for one zone and duplicating/repeating the steps and equipment for treating another zone (Reistle; Fig. 1-2 sequence; col. 2:31 “repeated”). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method/apparatus as taught by modified Binkley to repeat the underreaming and expanding steps using a duplicate/identical bistable structure for a different underreaming zone/depth as taught by Reistle for the purpose of stabilizing all unstable formations in a wellbore that may exist at different depths across different layers of formations.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binkley US2796134 in view of Hart et al. US8776876 as applied to claim 11 above, and further in view of Koppl US2382725.
Regarding claim 16, modified Binkley teaches the invention substantially as claimed as described above, but does not specifically teach wherein underreaming the section of the wellbore is performed simultaneously with drilling the wellbore.
Koppl teaches providing an underreamer 7 that is carried above a bit 6 so that the operations of drilling and underreaming can be carried on simultaneously (Koppl; col. 4:45-50).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Soybel et al. US5842518 teaches, in Figures 1-4, a method for drilling in unconsolidated or abnormally pressured formation by using a drillable metallic liner that is centralized in an under-reamed section.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	05/22/21